         Case 2:20-cr-00059-APG-DJA Document 28 Filed 07/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Robert Guy Russell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00059-APG-DJA
11
                    Plaintiff,                             STIPULATION TO CONTINUE
12                                                         SENTENCING
            v.
                                                           (Third Request)
13
     ROBERT GUY RUSSELL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Simon F. Kung, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Brian
19
     Pugh, Assistant Federal Public Defender, counsel for Robert Guy Russell, that the Sentencing
20
     Hearing currently scheduled on August 5, 2021 at 9:30 am, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than sixty (60) days.
22
             This Stipulation is entered into for the following reasons:
23
            1.      On July 8, 2021, the Ninth Circuit Court of Appeals asked the Federal Public
24
     Defender for the District of Nevada (FPD) to provide an attorney to assist in United States v.
25
     Babichenko, et. al., District of Idaho case number CR18-258-BLW. The Babichenko trial was
26
     suspended in the middle of its third week to seek additional counsel to assist with the defense
         Case 2:20-cr-00059-APG-DJA Document 28 Filed 07/21/21 Page 2 of 3




 1   of one of nine co-defendants. The trial is predicted to last approximately two months. The FPD
 2   asked the undersigned to travel to Idaho and assist with the defense for the remainder of the
 3   trial. Therefore, counsel will be unable to assist Mr. Russell with his defense.
 4          2.      Counsel for the defendant has not yet received discovery.
 5          3.      Defendant is not incarcerated and does not object to a continuance.
 6          4.      The parties agree to the continuance.
 7
 8          This is the third request for continuance filed herein.
 9          DATED this 21st day of July 2021.
10
11    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
12
13
      By /s/ Brian Pugh                                By /s/ Simon F. Kung
14                                                     SIMON F. KUNG
      BRIAN PUGH
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:20-cr-00059-APG-DJA Document 28 Filed 07/21/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00059-APG-DJA
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     ROBERT GUY RUSSELL,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on August

12   5, 2021 at the hour of 9:30 a.m., be vacated and continued to October 28, 2021, at the hour

13   of 9:30 a.m. in LV Courtroom 6C.

14          DATED this 21st day of July 2021.

15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
